DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but they are not persuasive. Applicant’s main argument is focused on the claimed estimation of noise “signal” versus the prior art Zad’s estimation of noise “level”. First, Examiner notes that the noise “level” as taught by Zad is one specific characteristic of a noise signal, and therefore the estimation of the noise “level” anticipates the claimed estimation of the noise “signal”.  Further, claim does not particularly point out the specifics of the “noise signal” that are to be estimated. Hence, the noise “level” estimated by Zad reads on the claimed estimated “noise signal”.
Additionally, as shown in [0033] and [0034] of Zad, estimation component 324 is based on the noise model – “The estimation component 324, when executed by the processor 304 associated with the computing device 302, causes the processor 304 to estimate, based on the noise model associated with the current user environment identified by the identification component 322, a noise level, a speech level, and SPP for the transformed noisy signal.” Zad further teaches in [0036] an application of machine learning algorithms to improve the quality of the classification data 310. Note the classification data 310 includes noise models (See at least fig. 3).  Therefore 
Zad further teaches [0016], From the waveform generated by the window 202 and the features vectors calculated by feature calculation 206, a current user environment is identified from an environment classifier 214. Examiner notes, data provided by the noise model associated with the current user environment identified by the environment classifier 214 of Zad can also be interpreted to be associated with the claimed estimated noise signal, since it estimates the parameters and values associated with the current user environment ([0031]-choosing the nearest possible matching values of the threshold and the parameters associated with the current user environment.).  [0032] further explains that the environment classifier is a model built using machine learning—"The environment classifier 214 is trained over the same set of feature vectors so that the identification of the current user environment is an accurate determination”. See also [0049] In some examples, aspects of the disclosure initially calculate a rough estimate of the noise level and the speech level. Given the awareness of the user environment (e.g., identified current user environment and its associated noise model as an output of the environment classifier 214), a set of thresholds and parameters are chosen corresponding to the background noise for the user environment that the environment classifier 214 has identified or detected. Using these thresholds and parameters, the SPP is computed in a more reliable way. Subsequently, aspects of the disclosure re-estimate the noise level, the speech level, and the SPP (this time reliably and robustly).
In conclusion, Examiner respectfully submits that given the broad nature of the claim language as explained above, prior art of record fully teaches the limitations of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 – 9, 11, 13 – 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zad Issa et al. (hereinafter Zad, U.S. Patent Application Publication 2016/0005422).

Regarding Claim 1, Zad discloses:
A method (e.g. operation of the architecture of Fig.2 and the components of computing device of Fig. 3), comprising:
receiving a signal that includes noise (e.g. noisy signal input to window 202; Fig. 2; note processor 304 receives a noisy signal… the noisy signal includes a speech signal and a noise signal; para 13)
generating a reference signal that comprises an estimate of a noise signal included in the received signal (e.g. block 208 the noise is estimated and tracked from 
using the reference signal to remove at least part of the noise from the received signal (e.g. the noise estimate provided by 208 is then used by block 210 for noise elimination, reduction or removal; para 25; further note the noise is removed or reduced from the noisy signal; para 34).

Regarding Claim 3¸in addition to the elements stated above regarding claim 1, Zad further discloses:
wherein the using the reference signal to remove at least part of the noise from the received signal comprises: using the reference signal in a noise cancellation process (e.g. the noise estimate provided by 208 is then used by block 210 for noise elimination, reduction or removal; para 25; further note the noise is removed or reduced from the noisy signal; para 34).

Regarding Claim 5¸in addition to the elements stated above regarding claim 1, Zad further discloses:


Regarding Claim 6¸in addition to the elements stated above regarding claim 1, Zad further discloses:
wherein the training the model further comprises: adjusting the model based on the comparison of the estimate of the noise signal included in the received signal to the sample of the noise (e.g. the thresholds and parameters for the identified current user environment are updated (or stored in the memory area 308) by feeding back the inversely transformed enhanced signal… thus implements a learning environment that learns about the exact parameters for each user environment; para 35; and note feature vectors are compared with classification data to determine a match, and then updating classification data to help in correctly identifying current user environment for similar noisy signals; para 42).

Regarding Claim 7, Zad discloses:

a first apparatus that carries a signal that includes noise (e.g. note communication between the computing device and other devices; para 38; and further note computing device represent a group of processing units or other computing devices… and the use of , for example, Bluetooth communication… noting any device with a microphone in a home setting to capture voice; para 26); and
a processor based apparatus in communication with the first apparatus (e.g. at least one processor; para 27, and note again that computing device represent a group of processing units or other computing devices; para 26);
wherein the processor based apparatus is configured to execute steps comprising:
receiving the signal that includes the noise (e.g. noisy signal input to window 202; Fig. 2; note processor 304 receives a noisy signal… the noisy signal includes a speech signal and a noise signal; para 13);
generating a reference signal that comprises an estimate of a noise signal included in the received signal (e.g. block 208 the noise is estimated and tracked from the transformed noisy signal, and provides [“generates”] a noise estimate; para 25; a noise level is estimated based on the identified user environment; para 13; and feature vectors (e.g., determined from the transformed noisy signal); para 36), wherein the estimate of the noise signal included in the received signal is generated by a model built using machine learning (e.g. the system uses a machine learning algorithm to characterize the user environments… enabling more accurate results in the estimation of the noise 
using the reference signal to remove at least part of the noise from the received signal (e.g. the noise estimate provided by 208 is then used by block 210 for noise elimination, reduction or removal; para 25; further note the noise is removed or reduced from the noisy signal; para 34).

Regarding Claim 8¸in addition to the elements stated above regarding claim 7, Zad further discloses:
wherein the first apparatus comprises a microphone (e.g. computing device represent a group of processing units or other computing devices… and the use of , for example, Bluetooth communication… noting any device with a microphone in a home setting to capture voice; para 26).

Regarding Claim 9¸in addition to the elements stated above regarding claim 7, Zad further discloses:
wherein the first apparatus comprises an apparatus used for tracking a tangible object (e.g. computing device represent a group of processing units or other computing devices… and the use of , for example, Bluetooth communication; para 26; and further, environment classifier 214 includes data from a gyroscope 218; data from the gyroscope provides a state of the computing device, stationary or moving; para 18).

Claims 11 and 17 are rejected under the same grounds as claim 3 above.

Claims 13 and 19 are rejected under the same grounds as claim 5 above.

Claims 14 and 20 are rejected under the same grounds as claim 6 above.

Claim 15 is rejected under the same grounds as claims 1 and 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zad Issa et al. (hereinafter Zad, U.S. Patent Application Publication 2016/0005422) in view of Yamasaki et al. (hereinafter Yam, U.S. Patent Application Publication 2020/0320992).

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, Zad fails to explicitly disclose:
wherein the model built using machine learning comprises a model built using a generative adversarial network (GAN).
Zad details the use of machine learning in functions estimating the noise level and its subsequent removal.  Zad further describes its features, detailing it in a fairly flexible and non-limiting manner, noting that aspects of the disclosure are operable with 
In a related field of endeavor (e.g. active noise cancellation) Yam details features of a similarly trained model for generating improved acoustic results by using a generative adversarial network to generate audio filters and/or active noise cancellation parameters; para 33
Modifying Zad to include the features of Yam further discloses:
wherein the model built using machine learning comprises a model built using a generative adversarial network (GAN) (e.g. Zad’s flexible, non limiting machine learning, now incorporating the features of Yam’s generative adversarial network to generate the necessary filters/parameters for the active noise cancellation; para 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Yam to the system of Zad.  Doing so would provide improvements to Yam’s noise reduction by providing a cost-effective solution that has been tuned or trained using the AI-based modules described; para 23 of Yam; note further advantageous features such as providing voice commands (mirroring that of Zad) with significantly reduced distortions; para 49.

Claims 10 and 16 are rejected under the same grounds as claim 2 above.

Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zad Issa et al. (hereinafter Zad, U.S. Patent Application Publication 2016/0005422) .

Regarding Claim 4¸in addition to the elements stated above regarding claim 1, Zad fails to explicitly disclose:
wherein the using the reference signal to remove at least part of the noise from the received signal comprises:
using the reference signal in an acoustic echo cancellation (AEC) process.
Zad details and recognizes multiple types of environmental noise, for example the noise model may describe a car, pub, cafe, pink noise, clean speech, etc; para 11. Zad describes these types of noise in a fairly flexible and non-limiting manner.  Nevertheless, Zad is not explicit in terms of using an acoustic echo cancellation (AEC) process.
In a related field of endeavor (e.g. enhanced speech generation), Vis details a system that performs model based filtering (similar to the model based noise removal of Zad) that further includes features configured to reduce or eliminate reverberation or echo from an input audio signal; para 38, 49.  Also similar to Zad (machine learning), Vis details using neural networks to filter and generate the improved audio signal; para 51.
Modifying Zad to include the features of Vis further discloses:
wherein the using the reference signal to remove at least part of the noise from the received signal comprises:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Vis to the system of Zad.  Doing so would provide improvements to Yam’s noise reduction by including a common type of environmental noise to be removed by the flexible model type removal of Zad.  FUrhter inclusion of these features would adapt Zad to additionally include improved quality of enhanced speech improving the user experience; apra 24 of Vis by improving the intelligibility of the enhanced speech signal; para 56 of Vis.

Claims 12 and 18 are rejected under the same grounds as claim 4 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654